DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 1, 2021 cancelled claims 2 and 11.  Claims 1, 3-4, 6-7, 10, 12-13, and 15-16 were amended and new claims 19-20 were added. Thus, the currently pending claims addressed below are claims 1, 3-10, and 12-20.

Claim Interpretation
The examiner is interpreting the following claim limitations based on the applicant’s specification:
“wherein each of the two or more households includes all persons that occupy a physical housing unit”:  The applicant specification, in paragraph 20, provides a definition of the terms “household” and “housing unit”.  A household is defined as “A household includes all the persons who occupy a housing unit”.  A housing unit is defined as “A housing unit is a house, an apartment, a mobile home, a group of rooms, or a single room that is occupied (or if vacant, is intended for occupancy) as separate living quarters”.  Thus, the limitations is merely reinforcing the definition of household and housing unit found in the specification.  As such, prior art that discloses a residential address, house, home apartment or structure in which one might live satisfies this limitation.  The applicant’s specification does not support any other interpretation as the ability of the claimed invention to guarantee that all persons that occupy a physical housing unit can be identified using the IP address is not disclosed in the applicant’s specification. If the applicant asserts in a future response, that the applicant’s intent is that the scope of the claim is different than the interpretation above, the examiner will consider this to be a change in the scope of the claims and as such maintain the ability to raise a 35 USC 112, first paragraph rejection and/or apply newly cited prior art to reject the claims and still make the next office action a Final Office action.

Claim Rejections - 35 USC § 101
The amendment filed on November 1, 2021 has overcome the 35 U.S.C. 101 rejection of claims 1, 3-10, and 12-20 under Step 2A, Prong Two by transforming the abstract idea into a practical application.  The specific arrangement of devices are utilized to target advertisements in a unique way that is sufficient to amount to significantly more than the judicial exception. The invention targets advertisements to a first device of a first household that usually connects to the internet with a first IP address of the first household using attributes of a second household associated with a second device that usually connects to the internet with a second IP address of the second household. A relationship is determined between the first household and second household based on detecting that the second device associated with the second household issued an HTTP request from the first IP address of the first household (e.g. the second device connected to the internet using the IP address of the first household), wherein the attributes used for targeting are not attributes held in common between the first household and the second household, and wherein the first household and second household are different households with different IP addresses.   Thus, the rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112
The amendment filed on November 1, 2021 has overcome the rejection of Claims 1, 3-10, and 12-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Thus, the rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1, 3-10, and 12-20 are allowed. 
The following is a statement of reasons for the indication of possible allowable subject matter: The examiner has found prior art (see the prior art of Massoudi (PGPUB: US 2014/0344057); Bruich et al. (PGPUB: US 2013/0151527); and Maguire et al. (US Patent Number: 9,674,751) that discloses: a computer-implemented method and an apparatus for utilizing household connections, comprising: 
a computer having a processor;
a first device issuing a first hypertext transfer protocol (HTTP) request from a first internet protocol (IP) address;
a second device issuing a second HTTP request from a second IP address;
an application executing on the computer wherein the application is configured to:
receiving a first HTTP request from the first device from the first IP address that includes an identification of the first device;
receiving a second HTTP request from the second device from the second IP address that includes an identification of the second device;
determine that two or more households are households based on an Internet Protocol (IP) address from which the hypertext transfer protocol (HTTP) requests originated;
associate the first device with a primary household of the two or more households and associate the second device with the additional household of the two or more households,
wherein the device comprises an internet enabled electronic device, 
wherein each of the two or more households includes all persons that occupy a physical housing unit, and
connecting the primary household with one or more additional persons of the one or more households based on attributes in common between one or more of the persons that occupy the physical housing unit of the primary household and one or more of the persons that occupy the physical housing unit of the one or more additional households, 
wherein the attributes in common are electronically stored in the computer,
wherein the one or more buildings and/or locations is different from the primary household, 
wherein a minimum threshold of common attributes is required before establishing a connection; 
store, within a primary household profile, identification information for the one or more additional persons; and 
target digital media content to the primary household based on data associated with the primary household and the one or more connected additional persons identified in the primary household profile, wherein the data comprises the attributes in common. 
However the examiner has been unable to find prior art that discloses the following limitations of the claims: 
connect the primary household with the additional household based on a determination that a third HTTP request is originating from the second device at the first IP address based on the second identification information and a recognition that the third HTTP request from the second device is originating from a different IP address compared to the second IP address of the additional household; 
electronically storing, within a primary household profile, household identification information for the additional household that is connected to the primary household;
determining one or more attributes of the one or more persons that occupy the connected additional household, wherein the one or more attributes are not attributes of the one or more persons that occupy the primary household; and 
targeting digital media content to the first device based on the one or more attributes of the one or more persons that occupy the connected additional household.
As such, the examiner has determined that claims 1, 2-10, and 12-20 are allowable over the prior art.

	
Conclusion                                                                                                                                                                   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amaro et al. (PGPUB: 2012/0215610) – discloses determining that a first user and a second user are friends based upon an interaction between a first device of the first user and a second device of the second user; including transaction data of the first user in the profile of the second user; and targeting advertisements based on this transaction data.
Markey et al. (PGPUB: 2014/0046777) – disclose generating a circle set by linking profiles associated with self, household, and friends each of which can have different IP addresses and device identifiers; then targeting advertisements based on the circle set.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621